Citation Nr: 0014973	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-03 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
hearing disability.  


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from April 
1955 to April 1958 and from April 1959 to May 1959.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the September 1997 rating decision from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for hearing loss.  The January 1999 rating 
decision from the Denver, Colorado VARO denied service 
connection for ear infections and tinnitus.  

The September 1999 statement raised an informal claim for 
nonservice connected pension.  This matter is referred to the 
RO.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in September 1993 and notified the veteran of that 
decision by letter dated September 15, 1993; he did not 
appeal.  

2.  Evidence received since the September 1993 rating 
decision includes medical evidence that shows that the 
veteran currently has a hearing disability.  

3.  The probative medical evidence does not show diagnosis or 
treatment of a hearing disability during the veteran's active 
duty for training.  

4.  The probative medical evidence does not include a nexus 
opinion relating a current diagnosis of a hearing disability 
to the veteran's active duty for training.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision became final because 
the RO notified the veteran of that decision by letter dated 
September 15, 1993, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the September 1993 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for a 
hearing disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to September 1993

The June 1954 military examination report stated that the 
veteran's eardrums were abnormal, and the veteran reported a 
history of chronic otitis media.  The veteran did not enter 
active service.  

In April 1955, the veteran underwent examination for 
enlistment into the United States Marine Corp Reserves.  
Hearing was 15/15 in the right ear and 15/15 in the left ear.  
The veteran reported a history of perforation of both tympana 
in 1952 and of running ear and chronic otitis media in 1954.  
The right tympanum was healed.  The left tympanum was 
unhealed but there was no evidence of active disease.  

In April 1992 and May 1993, the National Personnel Records 
Center in St. Louis, Missouri, sent written confirmation to 
the RO that the veteran had no active duty other than for 
training purposes.  

The July 1993 audiological examination revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
30
55
70
LEFT
35
30
25
40
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The left ear showed mild sensorineural hearing loss of the 
lower frequencies gradually dropping off to a moderate mixed 
loss of the higher frequencies.  The right ear showed a 
moderate mixed loss.  

The August 1993 statement alleged that the veteran was 
exposed to gunfire noise in the military.  He alleged that he 
was treated in 1956 at Quantico, Virginia, and that he had a 
separation physical in San Diego, California, in 1959.  


The state of the evidence since September 1993

The veteran underwent a VA audiologic evaluation in January 
1997.  The veteran reported hearing problems and tinnitus 
after being exposed to weapons noise in the military and a 
history of ear infections in the military and for 10 years 
after discharge.  He did not recall an ear infection in the 
past 20 years.  He obtained custom hearing aids last year.  
The veteran placed cloth tape over the casing and exposed 
internal components of his right hearing aid after his dog 
damaged it 1-2 months ago.  

Audiological examination revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
30
45
55
LEFT
35
30
40
65
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The right ear showed a moderate mixed hearing loss.  The left 
ear showed mild sloping to severe mixed hearing loss.  

The veteran's June 1997 statement alleged that ear 
infections, draining ears, perforated eardrums, and exposure 
to small arms and mortar fire in the military led to the 
veteran's current hearing loss.  

The March 1998 appeal alleged that the veteran served on 
active duty from 1955 to 1959 and that he experienced 
multiple ear infections in service that aggravated a pre-
existing eardrum injury.  

The veteran underwent a VA audiologic assessment in April 
1998.  The veteran reported hearing problems and tinnitus 
after being exposed to weapons noise and a history of 
treatment for ear infections in the military.  He reported 
having a perforation in one of his eardrums treated and 
closed in service.  The veteran had a custom hearing aid for 
the right ear which he obtained privately several years ago, 
and he reported that his dog destroyed the left hearing aid 
about 9 months ago.  The right ear showed moderate to 
moderately severe mixed hearing loss with 25-30 decibels 
conductive component through the speech frequencies and 
greater than 40 decibels conductive component in the high 
frequencies.  The left ear showed mild sloping to severe 
mixed primarily sensorineural, hearing loss.  Speech 
discrimination was 96 percent in the right ear and 92 percent 
in the left ear.  The examiner opined that today's results 
were comparable to those obtained in January 1997.  

The representative's November 1998 statement alleged that the 
veteran incurred a hearing disability in service because 
there was no chronic residual of pre-existing otitis media 
shown at entry into service.  The veteran believed that a 
pre-existing hearing disability was aggravated by exposure to 
acoustic trauma and infections during military service.  

The veteran's February 1999 statement alleged that he had 
lost his records and had sent the RO all the records that he 
had.  He alleged that he served on active duty because he 
performed special classified assignments for the Pentagon and 
the U.S. Marine Corps.  

The August 1999 treatment note stated that the veteran had 
continuing difficulty with hearing on a daily basis.  The 
veteran reported significant noise exposure through the 
military.  The veteran denied ear pain or drainage.  He 
reported intermittent tinnitus but did not note vertigo or 
disequilibrium.  Audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
25
50
80
LEFT
25
30
45
65
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was severe right, moderately severe left 
hearing loss, combined sensorineural conductive in the right 
ear.  


Criteria

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey, the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1999), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999); Kessel v. West, 13 Vet. App. 9, 17 (1999).  

Active military, naval, and air service includes any period 
of active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty.  See 38 C.F.R. § 3.6(a) (1999).  
Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board will adjudicate the claim 
based on the current evidence of record because the veteran 
failed to report for his scheduled Travel Board hearing in 
May 2000.  The veteran received notice of the May 2000 Travel 
Board hearing because the notice was mailed to the veteran 
and was not returned as undeliverable.  The United States 
Court of Appeals for Veterans Claims has held that the law 
requires only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  Neither the veteran nor his representative 
requested another hearing or filed a motion for a new 
hearing.  Therefore, the Board will adjudicate the claim 
based on the current evidence of record because notices were 
sent to the veteran's "latest address of record," and the 
veteran did not show good cause for failing to appear.  See 
38 C.F.R. § 3.655(b), 20.704(d) (1999).  

The veteran has presented new evidence that was not in the 
record at the time of the September 1993 rating decision: 1) 
medical records since September 1993; and 2) lay statements 
since September 1993.  The new evidence is not cumulative 
because the record previously contained no post-September 
1993 medical records or lay statements.  The new evidence is 
material because its helps to explain the nature and duration 
of the veteran's current hearing disability.  The claim must 
be reopened because the new and material evidence, which 
confirms the presence of a hearing disability, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The claim of entitlement to service connection for a hearing 
disability is not well grounded.  The medical evidence 
included a current diagnosis of a hearing disability because 
the July 1993, January 1997, and August 1999 audiological 
examinations revealed bilateral hearing loss in 2-4 of the 5 
frequencies tested and in speech recognition tests of the 
left ear in January 1997 and of both ears in August 1999.  
See 38 C.F.R. § 3.385.  

The claim is not well grounded because the medical evidence 
did not show diagnosis or treatment of a hearing disability 
in service.  Although the veteran reported a history of pre-
existing tympana perforations and running ear and chronic 
otitis media, the right tympanum was healed and the left 
tympanum showed no evidence of active disease when the 
veteran entered the Reserves in April 1955.  The medical 
evidence did not otherwise show diagnosis or treatment for a 
hearing or ear problem in service.  Although the veteran 
alleged that he was treated at a military clinic in Quantico, 
Virginia and had a separation physical in San Diego, 
California, service medical records did not include those 
records.  In addition, the provisions of 38 U.S.C.A. 
§ 1154(b) were inapplicable because the evidence did not show 
combat duty.  Instead, the veteran served his entire active 
duty for training during peacetime.  

In any event, the claim is not well grounded because the 
medical evidence did not include a nexus opinion relating a 
current hearing disability to active duty for training.  
Instead, the first evidence of a post-service hearing 
disability appeared in July 1993, over 30 years after the 
veteran was discharged from the Reserves.  Although the 
August 1999 examiner noted that the veteran reported 
significant noise exposure in the military, a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In this case, speech recognition 
ability was 100 percent in both ears in July 1993, and the 
veteran did not obtain custom hearing aids until 1996, over 
35 years after he was discharged from the Reserves.  

The veteran and his representative asserted that noise 
exposure and infections in service caused the veteran's 
hearing disability many years later.  Nonetheless, the 
veteran and his representative are lay persons who are not 
competent to diagnose the cause of his current hearing 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
claim of entitlement to service connection for a hearing 
disability is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a hearing disability is reopened.  
Entitlement to service connection for a hearing disability is 
denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

